Citation Nr: 0604129	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  98-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for thoracic spine 
muscle strain with compression fractures, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to January 
1986.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal of an April 1997 rating 
decision issued by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  That rating 
decision increased the disability evaluation of the veteran's 
thoracic spine disorder from a noncompensable evaluation to a 
20 percent evaluation, effective from November 1996.  After 
the veteran disagreed with that rating decision, the RO 
revised the effective date of the increase in evaluation, 
assigning an effective date from February 1995 for the 
increased evaluation to 20 percent.  This claim has been 
remanded by the Board in May 2003, October 2003, and December 
2004.  The claim now returns to the Board again for appellate 
review.

In his February 1998 substantive appeal, the veteran 
requested a Travel Board hearing.  In a statement signed by 
the veteran and submitted in June 1998, the veteran withdrew 
that request.  The veteran has been afforded the opportunity 
for a hearing before the Board, and appellate review may 
proceed.


FINDINGS OF FACT

1.  The veteran has stated that there is no date or time at 
which he can report for VA examination.

2.  The evidence establishes that the veteran has anterior 
wedging of two vertebrae on radiologic examination, and 
visible curvature of the thoracic spine, and the evidence 
establishes that the veteran has at least moderate loss of 
dorsal motion, as well as pain on motion.

3.  A 10 percent schedular evaluation is the maximum 
schedular evaluation available for loss of thoracic spine 
motion prior to revision of the governing regulation 
effective in September 2003, and a 20 percent evaluation for 
compression fractures of two vertebrae is the maximum 
schedular evaluation available prior to the revision of the 
governing regulation effective in September 2003 for 
vertebral deformity, in the absence of evidence of evidence 
of spinal cord involvement, abnormal mobility requiring a 
neck brace (jury mast), or intervertebral disc disease. 

4.  There is no evidence favorable to an evaluation in excess 
of 30 percent under regulations in effect from September 
2003, as the veteran does not manifest favorable ankylosis of 
the thoracic spine, flexion is not limited to 30 degrees or 
less, and there is no evidence of intervertebral disc 
disease.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for limitation of 
motion of the thoracic spine, in addition to the criteria for 
an additional 20 percent evaluation for deformity of two 
thoracic vertebrae, have been met, for a 30 percent 
evaluation for the disability due to service-connected 
thoracic spine muscle strain with compression fractures.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003-5010, 5285, 5288, 5291 (as in effect prior to 
Sept. 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect prior to Sept. 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2005, as in effect from Sept. 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237, 5242 
(as effective from Sept. 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his thoracic spine disability.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, in this case, since the 
claim underlying this appeal was originally submitted in 
1996, more than four years prior to the enactment of the 
VCAA, no notice regarding the VCAA could be issued before the 
initial unfavorable agency decision was prepared.  

The initial adverse rating decision was issued prior to the 
enactment of the VCAA.  By a statement of the case (SOC) 
issued in July 1997, the veteran was advised of the criteria 
for an evaluation in excess of 10 percent for his thoracic 
spine disability, evaluated by analogy under Diagnostic Code 
(DC) 5295, as in effect when he submitted his claim for an 
increased evaluation.  Following the Board's May 2003 remand, 
the RO issued a supplemental statement of the case (SSOC) 
which advised the veteran of the criteria of DC 5285.  

In March 2004, the RO afforded the veteran an opportunity to 
submit or identify additional evidence.  The RO advised the 
veteran about the status of his claim and his 
responsibilities to submit or identify evidence.  The veteran 
was specifically advised that "if there is evidence or 
information that you think will support your claim, please 
let us know."  This letter advised the veteran of the 
criteria for an increased evaluation, explained VA's duty to 
assist the veteran in obtaining evidence, and advised the 
veteran of the consequences if he failed to report for 
examination.  VA examinations were scheduled in April 2004, 
for a date in June 2004.  That request for examination 
reflects the same address as the veteran's current address of 
record.  However, the veteran failed to report for the 
examinations scheduled in June 2004.  

The veteran was notified by a SSOC issued in July 2004 that 
he had failed to report for examination.  The July 2004 SSOC 
provided the veteran with the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate and implement the VCAA, as 
well as informed the veteran of about the revision in the 
portion of VA's Rating Schedule used to evaluate his thoracic 
spine muscle strain with compression fractures, as directed 
by the Board in its October 2003 remand.  However, the claims 
file reflects that the SSOC was mailed to a different address 
than the address to which the notice of examination schedule 
had been mailed.  The notice of certification of appeal, 
issued to the address as to which the SSOC had been sent, was 
returned undelivered.  

In its December 2004 remand, the Board observed that there 
was no documentation in the file showing that VA gave the 
veteran notice of the date, time, and place of the scheduled 
VA examinations, and directed that documentation that the 
veteran was notified of the next schedule examination be 
obtained.  The remand also advised the veteran of the 
consequence for his claim of a failure to report.

By a letter issued in December 2004, the AMC advised the 
veteran that he would be scheduled for VA examination, 
advised the veteran that he was being afforded an opportunity 
to submit additional evidence, and provided information about 
VA's duties to the veteran under the provisions of the VCAA.  
In January 2005, the veteran verbally declined VA 
examination, stating that he went to school every day, all 
day, and could not report for VA examination during normal 
business hours at any time.  In July 2005, another SSOC was 
issued.  That SSOC advised the veteran in writing of the 
verbal discussion regarding examination scheduling.  The 
veteran has not responded to that SSOC.  

In August 2005 argument, the veteran's representative 
contends that the verbal discussion with the veteran about 
his preference for scheduling of VA examination did not 
satisfy the Board's directive that the veteran be notified in 
writing of the date, time, and place of the scheduled 
examination.  The Board finds that direct verbal contact with 
the veteran to afford him a scheduling date of his choosing 
is equivalent to notification in writing of the time, date, 
and place of examination, and that the written SSOC 
confirming that conversation satisfies the requirement of 
written notice.  The Board finds that a direct discussion 
with the veteran about when he wished to appear for 
examination instead of a letter advising him of the date 
examination was scheduled was not prejudicial to the veteran, 
and appellate review may proceed.

The veteran was afforded VA examinations in February 1997, 
March 1998, and April 2003.  The veteran was also afforded 
additional examinations for which he declined to report.  In 
addition, VA outpatient clinical treatment notes extending 
from the date of the veteran's 1996 claim on appeal through 
January 2004 are of record, and private clinical records 
dated from April 2002 through December 2003 have also been 
associated with the claims file.  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim, or that he is aware of any other 
evidence which might be relevant.  When considering the 
notification letters, the rating decisions on appeal, the 
discussion in the Board remands, and the SOC and SSOCs 
issued, as a whole, the Board finds that the veteran and the 
veteran's representative were aware of the evidence required 
to substantiate his claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, has been 
afforded appropriate due process, and has been notified of 
all applicable regulations.  The veteran has been provided 
with numerous opportunities to submit evidence and argument 
in support of his claim and to respond to VA notices.  
Moreover, if there is any regulation of which the veteran has 
not received notice, the veteran is not prejudiced thereby, 
as he has declined VA examination which might substantiate 
his claim.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the length of the pendency 
of the claim, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the VCAA, and the veteran's statements of record, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Applicable law and regulations

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).

Under the old rating criteria, limitation of motion of the 
dorsal segment of the spine is rated as noncompensable when 
slight, and as 10 percent disabling when moderate or severe.  
38 C.F.R. § 4.71a, DC 5291 (prior to Sept. 26, 2003).  The 
criteria in DC 5285, prior to revision, allows for a 100 
percent disability rating for residuals of a vertebra 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  Residuals of a vertebra fracture without cord 
involvement; abnormal mobility requiring a neck brace (jury 
mast) warrants a 60 percent disability evaluation.  In other 
cases, disability is rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, an 
evaluation may be assigned with or without symptoms such as 
pain (regardless of whether it radiates), stiffness, or 
aching in the affected spinal area.  A 10 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees 
(the maximum combined range of motion being 240 degrees), or 
if there is either (1) muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, (2) vertebral body fracture with loss of 50 
percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis is 
when the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  

Functional limitations due to pain must be accounted for in a 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board is obligated to take the veteran's reports 
of painful motion into consideration.  38 C.F.R. §§ 4.40, 
4.45.

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114 (2005); VAOGCPREC 3-2000.

Facts and analysis

Historically, by a rating decision prepared in November 1986, 
service connection was granted for thoracic spine strain with 
compression fractures, T8 and T9, and that disability was 
evaluated as noncompensable under DCs 5299-5291.  That 
evaluation remained in effect, unchanged, when the veteran 
submitted the November 1996 claim for an increased evaluation 
which underlies this appeal.

The veteran was afforded VA examination in February 1997.  
The examiner noted the previous diagnosis of compression 
fractures of the T8 and T9 vertebral bodies.  The veteran 
reported increasing mid-back pain.  He reported that the pain 
increased when he was sitting at a 45-degree angle.  He 
reported occasional numbness over the small fingers of both 
hands.  Physical examination revealed thoracic kyphosis.  
Range of motion revealed forward flexion to 60 degrees, 
lateral bending to 10 degrees to the right and 9 degrees to 
the left.  Extension was to 10 degrees and rotation to 20 
degrees bilaterally.  Deep tendon reflexes were +2/4; 
straight leg raising was to 90 degrees bilaterally without 
back or leg pain.  Radiologic examination revealed thoracic 
scoliosis with anterior wedging at T7 and T8.  

Under the criteria in effect at this time, "slight" 
limitation of motion of the thoracic spine warranted a 
noncompensable evaluation.  The rating schedule did not 
specify the severity of limitation which would warrant a 
finding that the limitation was moderate rather than slight.  
Resolving in the veteran's favor the question as to whether 
limitation to 60 degrees of flexion warrants a 10 percent 
evaluation, the Board finds that a 10 percent evaluation 
under DC 5291 for limitation of motion is warranted.  That 10 
percent evaluation is the maximum schedular evaluation 
available under DC 5291, as in effect prior to September 26, 
2003.

The Board notes that the veteran complained of pain with 
thoracic motion as well as manifesting limitation of motion 
to 60 degrees of forward flexion.  Where, as here, the 
veteran is already receiving the maximum disability rating 
for limitation of motion, consideration of pain or other 
function limitations, such as described in DeLuca v. Brown, 8 
Vet. App. 202 (1995), is not required.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

In addition, there is objective evidence of anterior wedging 
at each of two vertebrae, T7 and T8.  In this case, service 
connection has been granted for compression fractures of T8 
and T9.  Resolving in the veteran's favor the question as to 
whether the anterior wedging now shown on radiologic 
examination affects the same two vertebrae affected in 
service, a 20 percent evaluation is warranted for the two 
vertebral compression fracture residuals, in addition to the 
10 percent evaluation for limitation of motion.  The Board 
notes that it is not a settled matter as to whether DC 5285, 
as in effect prior to September 2003, provided for a 
separate, 10 percent rating for each fractured vertebra or 
whether a single, 10 percent rating would be warranted for 
all fractured vertebrae with demonstrable deformity in a 
spinal segment.  The Board is resolving reasonable doubt in 
the veteran's favor herein with the grant of a separate, 10 
percent rating for each fractured vertebra with demonstrable 
deformity.  However, no higher evaluation may be granted, 
since service connection has been granted for only two 
vertebral body fractures, and the evidence is devoid of any 
indication that there are more than two vertebral body 
deformities. 

By a statement submitted in July 1997, the veteran indicated 
that his back disability was generally worse than at the time 
of the February 1997 VA examination because he had been 
hospitalized for other problems just prior to that 
examination and he had had several days of total rest.  In 
his February 1998 substantive appeal, the veteran stated that 
he had been advised by two physicians that his disability was 
more than 20 percent disabling.

The veteran next underwent examination in March 1998.  The 
examiner noted that the veteran had incurred a compression 
fracture of T7 and of T8 while in active service.  Currently, 
the veteran complained of constant moderate to severe midback 
pain, worse on the left than on the right.  He complained of 
muscle spasms.  He reported that discomfort increased with 
any lifting maneuver and with sitting on soft surfaces.  He 
complained of bilateral radicular arm pain and intermittent 
numbness of his legs to the right knee and to the left thigh.  
Physical examination disclosed thoracic kyphosis.  There was 
moderate bilateral paraspinal muscle spasm over the thoracic 
spine.  There was tenderness on palpation.  Range of motion 
revealed forward flexion to 50 degrees, extension to 20 
degrees, lateral bending to 10 degrees to the right, 15 
degrees to the left, and rotation to 20 degrees bilaterally.  
Deep tendon reflexes were +2/4 in the upper and lower 
extremities.  The veteran was able to perform straight leg 
raising to 80 degrees bilaterally without back pain.  The 
veteran reported more severe loss of motion when the pain was 
most severe.  The examiner concluded that the veteran had 
compression fractures with decreased range of motion and 
chronic pain syndrome and kyphosis due to compression 
fractures.  This evidence continues to support a 30 percent 
evaluation under the old criteria.

In an August 1998 addendum, the examiner who conducted the 
February 1998 examination stated that the veteran had no 
intervertebral disc syndrome, but, rather, had vertebral body 
defects with anterior wedging causing a posterior curvature 
of his spine resulting in muscular pain.  The examiner stated 
that the veteran had a pronounced curvature of his spine.

By a statement submitted in January 2002, the veteran's 
representative requested that the veteran be afforded 
additional examination, since the prior examination was 
nearly four years old.  In January 2002, the RO scheduled VA 
examination for the veteran, but the veteran failed to 
report.  The veteran was so notified in a SSOC issued in 
April 2002.

The veteran was again afforded VA examination in April 2003.  
At that time, the veteran complained of left lateral thoracic 
area symptoms at the mid-spine at the level of the tip of the 
scapula.  He reported difficulty with lifting and increased 
back pain with overexertion.  There was no paraspinal muscle 
spasm.  Range of motion of the thoracic spine was described 
as greater flexion than normal, with about 20 degrees of 
flexion, but extension was not quite to the normal anatomic 
position for the thoracic spine, at about 20 degrees.  
Rotation of the thoracic spine was relatively free.  The 
veteran did not complain of pain on those range of motion 
maneuvers.  Radiologic examination disclosed a mild right 
thoracic scoliosis of about 10 degrees.  There were irregular 
apophyseal areas in the midthoracic spine from about T6 
through T9.  The normal thoracic kyphotic curve was increased 
from normal by about 30 degrees.  There was no evidence of 
ankylosis, either clinically or on radiologic examination.  
The examiner stated that pain caused further loss of motion 
of about 10 degrees of extension of the thoracic spine.

However, the examiner who conducted the VA orthopedic 
examination in April 2003 did not state whether there was 
spinal cord involvement, or abnormal mobility requiring a 
neck brace (jury mast) or whether intervertebral disc 
syndrome was manifested in the dorsal or thoracic spine.  

Following the Board's May 2003 Remand, the examiner provided 
an addendum dated in May 2003.  The examiner stated that 
there was no evidence of any intervertebral disc syndrome, 
and indicated that, if there was a need for a neck brace, 
that need would be related to a different medical condition, 
and would not be related to the veteran's service-connected 
thoracic spine muscle strain with compression fractures.

In its October 2003 remand, the Board directed that the 
veteran be afforded additional VA examination, since the 
rating criteria had changed, effective in late September 
2003.  As noted above, the veteran was scheduled for VA 
examination in April 2004, the veteran did not report for 
that examination, which was to have been conducted in June 
2004.  Thereafter, in December 2004, the claim was again 
Remanded, and the veteran was again to be afforded VA 
examination.  However, when contacted regarding scheduling of 
the VA examination, the veteran, as noted above, indicated 
that there was no date for which a VA examination could be 
scheduled at a time when he could appear for VA examination, 
because he was in school all day, everyday.

The Board has determined that the veteran meets the criteria 
for a 30 percent evaluation, but no higher evaluation, under 
the old criteria, for his service-connected thoracic spine 
disability, based on the maximum schedular evaluation under 
the old criteria for limitation of motion of the thoracic 
spine and compression fractures of two vertebrae.  The 
question the Board must next address, then, is whether the 
veteran meets the criteria for a higher evaluation from 
September 23, 2002, or September 26, 2003, when revisions to 
the applicable regulations became effective.  The Board has 
considered whether the veteran meets the criteria for a 40 
percent evaluation or a 50 percent evaluation, or more, under 
either the revision of the criteria effective in September 
2002 or the revision effective in September 2003.  

The veteran does not meet the criteria for an evaluation in 
excess of 30 percent under the revised criteria for 
intervertebral disc disease effective in September 2002, as 
there is no evidence that intervertebral disc disease has 
been diagnosed.  The examiners who conducted VA examinations 
in April 1998 and in April 2003 specifically concluded that 
the veteran did not have intervertebral disc disease.  No VA 
outpatient treatment note reflects treatment for or diagnosis 
of intervertebral disc disease, and the veteran has not 
contended that he has intervertebral disc disease.  
Therefore, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the service-connected thoracic spine disability under DC 
5293, as revised effective in September 2002. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, as in effective since September 26, 2003, flexion 
of the thoracolumbar spine to 30 degrees or less, or, 
favorable ankylosis of the entire thoracolumbar spine, 
warrants a 40 percent rating.  The examiner who conducted the 
April 2003 VA examination indicated that the veteran had more 
than normal forward flexion, and each examiner indicated that 
he veteran had forward flexion of more than 30 degrees.  The 
evidence establishes that the veteran has movement of the 
thoracolumbar spine in all directions, so the preponderance 
of the evidence is against an increased evaluation on the 
basis of ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242 (2005).

Although the current evidence does not disclose whether the 
veteran has lost 50 percent of the vertebral height of any 
vertebra, so as to permit a finding as to whether the 
criteria for a 10 percent evaluation have been met under the 
revised criteria of DC 5235, the revised criteria do not 
provide separate, 10 percent evaluations for each affected 
vertebra, and do not provide for addition of an evaluation 
under DC 5235 to the evaluation under DC 5241 for spinal 
fusion.  Therefore, the old criteria are more favorable to 
the veteran than the new criteria.

The veteran would not be entitled to an evaluation in excess 
of 30 percent under the new criteria, even if additional 
findings were made, unless the additional evidence disclosed 
favorable ankylosis of the thoracic spine.  Since the veteran 
had the opportunity to select a date and time for VA 
examination, but declined to agree to have a VA examination 
scheduled, the evaluation must be assigned on the basis of 
the evidence of record, which is unfavorable to an evaluation 
in excess of 30 percent under any criterion or set of 
criteria applicable during the pendency of this claim.

Reasonable doubt has been resolved in the veteran's favor in 
determining that the veteran is entitled to an additional 10 
percent evaluation, under the old criteria, for demonstrable 
deformity of two vertebral bodies, despite the discrepancy 
between the vertebral bodies affected based on current 
radiologic findings and the vertebrae for which service 
connection has been granted.  There is no other question of 
law or fact which is equipoise.  The preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the service-connected thoracic spine muscle strain with 
compression fractures, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable determination.




ORDER

An increased evaluation, from 20 percent, to 30 percent, is 
granted for thoracic spine muscle strain with compression 
fractures, subject to law and regulations governing an award 
of monetary benefits; the appeal is granted to this extent 
only.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


